department of the treasury washington dc person to contact telephone number refer reply to puep ra t3 aug internal_revenue_service uics legend company a company b taxpayer c company d state_agency e court f date date date sum ladies and gentlemen this is in response to the request for letter_ruling dated and your behalf by your authorized representative as supplemented by correspondence dated consequences of the transaction summarized below the following facts and representations support your ruling_request in which you ask a series of letter_ruling requests dealing with the submitted on on date company a was placed into receivership by state_agency e due to a short-fall in assets of approximately sum which assets had been intended to be held in trust for the benefit of account holders including holders of individual_retirement_accounts iras described in sec_408 of the internal_revenue_code your authorized representative has provided the internal_revenue_service with documentation which indicates that the short-fall is ' alleged to have resulted because of fraud and other tortious actions committed by a related os page 2001e1051 financial_institution and or individuals controlling that institution that held in escrow assets conceming which company a served as trustee company d has been appointed as a receiver of company a and as such was authorized to take actions necessary with respect to the management and operation of company a effective date company b acquired the assets and accounts of company a on date court f which had jurisdiction over company a’s receivership entered a final order with respect to the sum short-fall referenced above the date court order order provided in relevant part that a short-fall of approximately sum existed in the cash trust assets of company a furthermore the order indicated that company a is unable to meet its obli gations to its account holders that it is not feasible or possible to trace the misappropriation of the cash trust funds to specific company a accounts and that an allocation of the sum short-fall to company a accounts must be made the order further indicates that company b as the successor trustee to company a is responsible for collecting and implementing the sum short-fall from the affected trust accounts additionally the order provides that company b shall offer to the holder of each affected account a choice of options for collecting the amount allocated to each holder’s account one of the choices given an affected account_holder is for that account_holder to pay company b the amount allocated against his account from assets outside of the account which assets may be provided by third parties any account_holder who chooses this option will not have his or her account including an ira debited in the amount of the allocation finally the order provides that after an allocated amount is collected from an affected ira account_holder company d as receiver shall record on the books of company a a claim by the payor thereof in the sum of the allocated amount in addition the receiver shall issue to the payor of the allocated amount a receivership certificate in the amount that equals the allocated amount your authorized representative asserts that if an account_holder who pays his allocated amount with assets other than his account assets is entitled to reimbursement by reason of his holding a receivership certificate any amounts reimbursed shall be paid directly to the account_holder and shall not be contributed to his or her account including an ira taxpayer c holds an ira with company b his ira has been allocated a short-fall amount in accordance with the date court order taxpayer c has chosen to pay the amount of his allocation from assets outside of his ira which assets may be provided to taxpayer c by a third party based on the above facts and representations you through your authorized representative request the following letter rulings zl page n c ifan affected ira account_holder pays the short-fall amount allocated to his account directly to company b with assets other than from his or her account including assets provided by a third party then said payment will a not constitute a contribution or payment to the ira subject_to the limitations on contributions found in code sec_219 not constitute a distribution from the ira taxable in accordance with code sec_408 will not be subject_to the excise_tax described in code sec_4973 and need not be reported on form_5498 b c d ifamounts are later recovered and an affected ira account_holder is reimbursed for any part of the short-fall allocation he or she paid with assets outside of amounts held in his or her account which reimbursement will not be contributed to his or her ira then such reimbursement shall a b c not be treated as a contribution subject_to the limitations of code sec_219 not be subject_to the tax imposed by code sec_4973 and not be subject_to the reporting requirements applicable to iras including but not limited to reporting on a form 1099-r with respect to your ruling requests code sec_219 provides that a deduction may be taken for a contribution to an ira in the amount of the qualified_retirement_contribution of an individual for a taxable_year code sec_219 limits the maximum deductible contribution to an individual for a taxable_year to the lesser_of a dollar_figure or b the compensation includible in the individual’s gross_income for the taxable_year code sec_408 sets forth the requirements which must be met by an ira one of the requirements set forth in code sec_408 is that the written instrument governing the ira must provide that no contribution other than a rollover_contribution will be accepted for any taxable_year in excess of dollar_figure on behalf of any individual code sec_408 provides in short that any amount_paid or distributed from an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_4973 provides in short for the imposition of a tax in the amount of six percent of the amount of any excess_contribution made to a individual_retirement_account described in code sec_408 or individual_retirement_annuity described in code sec_408 al7 page form_5498 ira contribution information is used by the trustee or issuer of an ira to report contributions and the fair_market_value of an individual_retirement_account to the internal_revenue_service form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc is used by plans iras etc to report distributions therefrom to recipients thereof the code sections and forms referenced above either provide guidance or are used to provide information relative to distributions from and contributions to qualified_plans and iras the ruling requests made by you concern the amounts that will either be paid_by or reimbursed to the payor from sources other than plan or ira amounts revrul_84_146 1984_2_cb_61 discusses the deductibility of trustees’ fees with respect to iras it holds that consistent with the rules governing deductions in connection with qualified_plans amounts paid_by the ira owner for such fees in connection with an ira are deductible under sec_212 of the code to the extent they satisfy the requirements of that section but amounts paid that are not ordinary and necessary expenses such as capital expenditures and disguised ira contributions are not deductible under sec_212 revrul_86_142 1986_2_cb_60 provides that brokers’ commissions incurred in investments for qualified_plans and iras paid directly to the broker or paid to the trust as reimbursement for commissions paid_by the trust are treated as though they were contributed to the trust and used to provide benefits under the plan such payments are not deductible under either sec_162 or sec_212 of the code rather these contributions and payments treated as ira contributions are deductible subject_to the limits of sec_219 in this case taxpayer c and others similarly situated either have had or will have their ira accounts allocated a portion of the sum short-fall referenced in the order however taxpayer c and other similarly situated taxpayers will pay said allocations directly to company b from non-ira assets the service is of the opinion that it is consistent with the principles set forth in the two revenue rulings referenced above to hold that the facts outlined above describe both a contribution as that term is used in code sec_219 code sec_4973 and form_5498 and a distribution as that term is used in code sec_408 and form 1099-r since taxpayer c and similarly situated ira owners have the option of having their iras debited with the amount s of their allocations and if they choose the option referenced above their iras will not be debited in the amount s of their allocations it is appropriate to treat the transaction as if taxpayer c and other similarly situated taxpayers had initially contributed the allocated amount s to their iras which then distributes said allocated amounts to company b furthermore if reimbursement is made the reimbursed amounts will be treated as if they are initially contributed to the iras of taxpayer c and other similarly situated affected ira holders which then distributes said reimbursed amounts to the owners of said iras page thus with respect to your ruling requests the service concludes as follows ifan affected ira account_holder pays the amount allocated to his or her ra account directly to company b then said payment will a b c d constitute a contribution or payment to the ira subject_to the limitations on contributions found in code sec_219 constitute a distribution from the ira taxable in accordance with code sec_408 when paid to company b will be subject_to the excise_tax described in code sec_4973 and need to be reported on form_5498 ifamounts are later recovered and an affected ira account_holder is reimbursed for any part of the allocation he or she paid with assets outside of amounts held in his or her account which reimbursement will not be contributed to his or her ira then such reimbursement shall a b c be treated as a contribution subject_to the limitations of code sec_219 be subject_to the tax imposed by code sec_4973 and be subject_to the reporting requirements applicable to iras including but not limited to reporting on a form 1099-r the above rulings are based on the facts represented herein furthermore please note that the conclusions of this letter_ruling apply even if the source of the amounts paid to company b is a third party provider this letter is directed only to the taxpayers that requested it sec_6110 of the code provides that it may not be used or cited as precedent page pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative sincerely yours poaee vflran frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of ruling letter notice of intention to disclose
